Exhibit 10.3

[g259271kei001.jpg]

[DATE]

[NAME OF GRANTEE]

[ADDRESS]

 

Re:          Non-Qualified Stock Option Award Notice

 

Dear [NAME OF GRANTEE]:

 

The Board of Directors of  Pharmacopeia, Inc. (“Pharmacopeia”) hereby grants to
you a non-qualified stock option (“Option”) to purchase [INSERT NUMBER] shares
of common stock, par value $0.01 (“Common Stock”), of Pharmacopeia at a price of
$[INSERT PRICE] (“Exercise Price”) per share, effective [INSERT DATE] (the
“Grant Date”).

The Option is subject to the terms and conditions of this Award Notice.  All
capitalized terms used herein, not otherwise defined herein, shall have the
meanings set forth in Appendix A to this Award Notice.

VESTING AND EXERCISE PERIOD

 

Subject to your continued employment with Pharmacopeia and the other provisions
of this Award Notice, on the following dates, you will be entitled to exercise
the Option as follows:

One fourth of the shares of Common Stock subject to the Option shall be vested
and exercisable on the first anniversary of the Grant Date;

An additional 1/48th of the shares subject to the Option shall be vested and
exercisable on the same day of the month (or the last day of the month if there
is no such date) as the Grant Date in each of the next 36 months thereafter;

Shares that become exercisable will remain available for purchase until the
tenth anniversary of the Grant Date (the “Expiration Date”).

EFFECTS OF TERMINATION ON VESTING AND EXERCISE

 

Retirement

The Option will continue to vest in accordance with the schedule above until the
date which is three years following the date of your Retirement, provided that
you do not violate any applicable non-competition, non-disparagement,
non-solicitation or confidentiality requirement or similar restrictive covenant
with Pharmacopeia (collectively, the “Restrictive Covenants”) during that three
(3) -year period.

 

 

--------------------------------------------------------------------------------


 

If your employment is terminated due to your Retirement, you will be permitted,
prior to the Expiration Date, to the extent the Option is exercisable, to
exercise the Option until the third anniversary of your Retirement, provided you
have not violated any applicable Restrictive Covenants.  The Option shall
immediately terminate in full upon violation of any Restrictive Covenants and in
any event to the extent not exercised during the applicable period.

Death or Disability

If your employment with Pharmacopeia terminates prior to the Expiration Date due
to your death or Disability, the Option will vest fully and will remain
exercisable, as applicable, by you, your personal representative or the persons
who acquire the right to exercise the Option by bequest or inheritance until, as
applicable (i) the earlier of the end of the twelve (12) -month period
immediately following your death or the Expiration Date and (ii) the earlier of
the end of the three (3) -year period immediately following your Disability or
the Expiration Date.  The Option shall terminate in full to the extent not
exercised within such period. 

Termination for Cause

If your employment with Pharmacopeia is terminated prior to the Expiration Date
for Cause, the entire unexercised portion of the Option shall terminate on such
date.

Good Reason or without Cause

If you terminate your employment with Pharmacopeia prior to the Expiration Date
for Good Reason, or if your employment is terminated by Pharmacopeia without
Cause prior to the Expiration Date, vesting in the Option will cease
immediately.  The Option, to the extent it is exercisable upon such a
termination of employment, will remain exercisable by you or your personal
representative, as applicable, until the Expiration Date.

Resignation or Other Reasons

If your employment with Pharmacopeia is terminated for any reason other than for
Retirement, death, Disability, Cause, Good Reason or in connection with a Change
In Control (as described below) prior to the Expiration Date, vesting in the
Option will cease immediately.  The Option, to the extent it is exercisable upon
such a termination of employment, will remain exercisable by you or your
personal representative, as applicable, until the later of the end of the ninety
(90) -day period immediately following such a termination of employment or the
Expiration Date.  The Option shall terminate in full to the extent not exercised
within such period.

CHANGE IN CONTROL

 

Notwithstanding anything in this Award Notice to the contrary, but subject to
the immediately following paragraph, upon a Change In Control, any unvested
portion of the then outstanding Option shall immediately vest, unless the Option
is assumed by a successor corporation upon the Change In Control and the Option
is substituted with an option for common stock of the successor corporation that
has equivalent value as the Option and has terms and conditions no less
favorable than the Option.  All such substituted option awards shall vest in
full if your

 

2

--------------------------------------------------------------------------------


 

employment with Pharmacopeia is terminated for any reason other than Cause or
your voluntary termination without Good Reason within eighteen (18) months of
the Change In Control. 

Notwithstanding anything in this Award Notice to the contrary (including the
immediately preceding paragraph), in the event your employment with Pharmacopeia
is terminated by Pharmacopeia involuntarily without Cause or you terminate your
employment with Pharmacopeia for Good Reason, in either case at any time during
the period commencing two (2) months before and ending twelve (12) months after
the occurrence of a Change In Control, any unvested portion of the Option shall
immediately vest on the date of such termination of your employment, the
expiration date of the exercise period for the Option shall be the earlier of
(i) one (1) year following the date of termination or (ii) the Expiration Date,
and Pharmacopeia shall take all actions necessary or advisable to give effect to
this section of this Award Notice. 

EXERCISING THE OPTION

 

Upon exercise of any portion of the Option and before delivery of the shares of
Common Stock, full payment for shares of Common Stock purchased upon the
exercise shall be paid within three days of the date of exercise and shall be
made in cash, or, with the consent of the Committee, (a) in whole or in part in
shares of Common Stock that have been held by you for at least six months and
have an aggregate Fair Market Value equal to the aggregate Exercise Price, or
(b) in cash received from a broker-dealer whom you have authorized to sell all
or a portion of the Common Stock covered by the Option.

The Option shall be exercised by you by giving written notice of exercise to
Pharmacopeia at Pharmacopeia’s office in Cranbury, New Jersey, Attention:
Corporate Controller.  Such notice of exercise must include a statement of the
number of shares underlying the Option exercise and a statement of preference as
to the manner in which payment to Pharmacopeia shall be made, as described
above.  Such notice shall be deemed to have been given when hand delivered,
telecopied or mailed, first class postage prepaid, and shall be irrevocable once
given.

As promptly as is reasonably practicable after the exercise of the Option and
the satisfaction of any applicable taxes, as determined by Pharmacopeia, a
certificate for the shares of Common Stock issuable on the exercise of the
Option shall be delivered to you or your personal representative, heir or
legatee.

NONASSIGNABILITY

 

Except as provided below, the Option may not be transferred, assigned or pledged
by you otherwise than by will or the laws of descent and distribution or be
exercised other than by you or, in the case of your death, by your personal
representative, heir or legatee. 

The Committee may permit you to transfer the Option to: (i) your Immediate
Family Members; (ii) a trust or trusts for the exclusive benefit of such
Immediate Family Members; or (iii) a family partnership or family limited
partnership in which each partner is, at the time of transfer and all times
subsequent thereto, either an Immediate Family Member or a trust for the
exclusive benefit of one or more Immediate Family Members.

 

3

--------------------------------------------------------------------------------


 

All transfers shall be made for no consideration.  Once you transfer the Option,
any subsequent transfer of the Option shall, notwithstanding the immediately
preceding paragraph to the contrary, be permitted provided, however, such
subsequent transfer complies with all of the terms and conditions of this Award
Notice.

In order for a transfer to be effective, the Committee’s designated transfer
agent must be used to effectuate the transfer. The costs of such transfer agent
shall be borne solely by the transferor.

In order for a transfer to be effective, you must agree in writing prior to the
transfer on a form provided by Pharmacopeia to pay any and all payroll and
withholding taxes due upon exercise of the transferred Option. In addition,
prior to the exercise of a transferred Option by a transferee, arrangements must
be made by you with Pharmacopeia for the payment of all payroll and withholding
taxes.

Upon transfer, the Option will continue to be governed by and subject to the
terms and conditions of this Award Notice. A transferee of the Option is
entitled to the same rights as you were, as if no transfer had taken place.
Accordingly, the rights of the transferee are subject to the terms and
conditions of the original grant to you, including provisions relating to
expiration date, exercisability, exercise price and forfeiture.

Pharmacopeia shall be under no obligation to provide a transferee with any
notice regarding the transferred Option held by the transferee upon forfeiture
or any other circumstance.

ADJUSTMENTS

 

If there is any change in the number of outstanding shares of Common Stock
through the declaration of stock dividends, stock splits or the like, the shares
subject to the Option and the Exercise Price of the Option shall be
automatically adjusted by the Committee. If there is any change in the number of
outstanding shares of Common Stock through any change in the capital account of
Pharmacopeia, or through a merger, consolidation, separation (including a spin
off or other distribution of stock or property), reorganization (whether or not
such reorganization comes within the meaning of such term in Section 368(a) of
the Code) or partial or complete liquidation, the Committee shall make
appropriate adjustments and/or modifications to the Option.  In the event of any
other change in the capital structure or in the Common Stock of Pharmacopeia,
the Committee shall also make such appropriate adjustments and/or modifications
to the Option as it, in its sole discretion, deems appropriate.

WITHHOLDING AND SET OFF

 

By accepting the Option, you consent to a deduction from any amounts
Pharmacopeia owes you from time to time (including, but not limited to, amounts
owed to you as wages or other compensation, fringe benefits, or vacation pay),
to the extent of the amounts you owe Pharmacopeia.  Whether or not Pharmacopeia
elects to make any set-off in whole or in part, if Pharmacopeia does not recover
by means of set-off the full amount you owe Pharmacopeia, you shall immediately
pay the unpaid balance to Pharmacopeia.

Pharmacopeia shall be entitled to deduct from any payment, regardless of the
form of such payment, the amount of all applicable income and employment taxes
required by law to be withheld with respect to such payment or may require you
to pay to it such tax prior to and as a

 

4

--------------------------------------------------------------------------------


 

condition of the making of such payment. In accordance with any applicable
administrative guidelines it establishes, the Committee may allow you to pay the
minimum amount of taxes required by law to be withheld from the Option by
withholding from any payment of Common Stock due as a result of exercising the
Option, or the Committee may allow you to pay the tax withholding amount by
delivering to Pharmacopeia shares of Common Stock having a Fair Market Value
equal to the required tax withholding amount, as determined by the Committee.

AMENDMENT

The Committee may at any time unilaterally amend the Option to the extent it
deems appropriate; provided, however, that any such amendment which, in the
opinion of the Committee, is adverse to you shall require your consent.

SECTION 409A

 

To the extent determined necessary or advisable by the Committee in its sole
discretion, the Option shall be interpreted to the extent possible to avoid
application of section 409A of the Code.  You shall be deemed to consent to any
changes to the Option that the Board determines are necessary or advisable to
comply with the provisions of section 409A of the Code.  Adjustments made to the
Option shall, to the extent determined necessary or advisable in the sole
discretion of the Committee, be made so as to avoid application of section 409A
of the Code.

 

REGULATORY APPROVALS AND LISTINGS

 

Notwithstanding anything contained in this Award Notice to the contrary,
Pharmacopeia shall have no obligation to issue or deliver certificates of Common
Stock evidencing the shares purchased pursuant to the Option resulting in the
payment of Common Stock prior to (i) the obtaining of any approval from any
governmental agency which Pharmacopeia shall, in its sole discretion, determine
to be necessary or advisable, (ii) the admission of such shares to listing on
the stock exchange on which the Common Stock may be listed, and (iii) the
completion of any registration or other qualification of such shares under any
state or federal law or ruling of any governmental body which Pharmacopeia
shall, in its sole discretion, determine to be necessary or advisable.

ADMINISTRATION

 

The Committee shall have total and exclusive responsibility to control, operate,
manage and administer the Option, in accordance with its terms.  The Committee
shall have all the authority that may be necessary or helpful to enable it to
discharge its responsibilities with respect to the Option. Without limiting the
generality of the preceding sentence, the Committee shall have the exclusive
right to: (a) interpret the terms of the Option; (b) construe any ambiguous
provision of this Award Notice; (c) correct any default; (d) supply any
omission; (e) reconcile any inconsistency; (f) issue administrative guidelines
as an aid to administer the Option and make changes in such guidelines as it
from time to time deems proper; (g) make regulations administering the Option
and make changes in such regulations as it from time to time deems proper; (h)
to the extent permitted under this Award Notice, grant waivers of terms,
conditions, restrictions, and limitations, (i) accelerate the vesting, exercise,
or payment of the Option when such action or actions would be in the best
interest of Pharmacopeia; (j) subject to section 409A

 

5

--------------------------------------------------------------------------------


 

of the Code, grant options in replacement of the Option previously granted by
Pharmacopeia; (k) determine the terms and provisions of any agreements entered
into hereunder; (l) take any and all other action it deems necessary or
advisable for the proper operation or administration of the Option; and (m) make
all other determinations it deems necessary or advisable for the administration
of the Option, including factual determinations. Notwithstanding anything herein
to the contrary and except as expressly provided by the adjustment provisions of
this Award Notice, the Option shall not be directly or indirectly repriced,
replaced or regranted through cancellation without stockholder approval,
including, but not limited to, an exchange of the Option with an exercise price
less than Fair Market Value for cash, restricted stock, stock options or other
stock awards.

The Committee shall have full discretionary authority in all matters related to
the discharge of its responsibilities and the exercise of its authority with
respect to the Option including, without limitation, its construction of the
terms of this Award Notice.  It is the intent of the Board that the decisions of
the Committee and its actions with respect to the Option shall be final, binding
and conclusive upon all persons having or claiming to have any right or interest
in or under the Option.

GOVERNING LAW

 

This Award Notice shall be governed by and construed in accordance with the laws
of the State of Delaware, except as superseded by applicable federal law,
without giving effect to its conflicts of law provisions.

NO RIGHT, TITLE, OR INTEREST IN COMPANY ASSETS

 

You shall not have any rights as a stockholder of Pharmacopeia as a result of
receiving the Option until the date of issuance of a stock certificate in your
name.  To the extent you acquire a right to receive payments from Pharmacopeia
with respect to Option, such rights shall be no greater than the rights of an
unsecured creditor of Pharmacopeia and you shall not have any rights in or
against any specific assets of Pharmacopeia.

SECTION 16 OF THE EXCHANGE ACT

 

In order to avoid any Exchange Act violations, the Committee may, from time to
time, impose additional restrictions upon the Option, including but not limited
to, restrictions regarding tax withholdings and restrictions regarding your
ability to exercise the Option under Pharmacopeia’s broker-assisted stock option
exercise program.

 

NO GUARANTEE OF TAX CONSEQUENCES

 

No person connected with this Award Notice in any capacity, including, but not
limited to, Pharmacopeia and its directors, officers, agents and employees,
makes any representation, commitment, or guarantee that any tax treatment,
including, but not limited to, federal, state and local income, estate and gift
tax treatment, will be applicable with respect to the tax treatment of the
Option or any amounts paid to or for the benefit of you, or that such tax
treatment will apply to or be available to you on account of receiving the
Option.

 

6

--------------------------------------------------------------------------------


 

GOVERNING TERMS

 

The terms of this Award Notice, and any sale, purchase or exercise of any shares
subject to the Option granted by this Award Notice, shall be governed by the
terms of the Pharmacopeia, Inc. Insider Trading Policy (the “Policy”) previously
provided or enclosed with this Award Notice, and incorporated by reference
herein.  By executing this Award Notice, you acknowledge having received and
carefully read the Policy, and you agree to be bound by the terms of the Policy,
as interpreted and amended from time to time by Pharmacopeia.

Nothing in this Award Notice shall confer on you the right to continue in the
employment or service of Pharmacopeia or interfere in any way with the right of
Pharmacopeia to terminate your employment or service at any time.

 

7

--------------------------------------------------------------------------------


 

You should sign and return a copy of this Award Notice to the Human Resources
Administrator of Pharmacopeia.

Very truly yours,

PHARMACOPEIA, INC.

 

 

 

Leslie J. Browne

President and Chief Executive Officer

 

I hereby accept the Option described in this Award Notice, and I agree to be
bound by the terms of  this Award Notice.  I agree that all the decisions and
determinations of the Committee shall be final and binding.

 

 

 

Grantee:

 

 

Date:

 

 

 

8

--------------------------------------------------------------------------------


 

APPENDIX A

DEFINITIONS

In any necessary construction of a provision of this Award Notice, the masculine
gender may include the feminine, and the singular may include the plural, and
vice versa.

1.               “Affiliate” means any entity other than the Subsidiaries in
which Pharmacopeia has a substantial direct or indirect equity interest, as
determined by the Board.

2.               “Board” means the Board of Directors of Pharmacopeia.

3.               “Cause” means “Cause” as defined in the Severance Agreement
between you and the Company dated [DATE].

4.               “Change In Control” means “Change in Control” as defined in the
Pharmacopeia, Inc. 2004 Stock Incentive Plan as in effect from time to time.

5.               “Code” means the Internal Revenue Code of 1986, as amended from
time to time, including regulations thereunder and successor provisions and
regulations thereto.

6.               “Committee” means the Compensation Committee of the Board.

7.               “Company” means Pharmacopeia and its Subsidiaries and
Affiliates.

8.               “Disability” means a physical or mental impairment that
satisfies the definition of disability under Section 22(e)(3) of the Code.

9.               “Exchange Act” means the Securities Exchange Act of 1934, as
amended from time to time, including rules thereunder and successor provisions
and rules thereto.

10.         “Fair Market Value” means on any given date:

(a) if the Common Stock is listed on an established stock exchange or exchanges,
the closing price of Common Stock on the principal exchange on which it is
traded on such date, or if no sale was made on such date on such principal
exchange, on the last preceding day on which the Common Stock was traded;

(b) if the Common Stock is not then listed on an exchange, but is quoted on
NASDAQ or a similar quotation system, the closing price per share for the Common
Stock as quoted on NASDAQ or similar quotation system on such date;

(c) if the Common Stock is not then listed on an exchange or quoted on NASDAQ or
a similar quotation system, the value, as determined in good faith by the
Committee and in accordance with applicable provisions of the Code or
regulations and rulings thereunder.

11.         “Good Reason” means “Good Reason” as defined in the Severance
Agreement between you and the Company dated [DATE].

 

9

--------------------------------------------------------------------------------


 

12.         “Immediate Family Member” means you and your spouse, children or
grandchildren, whether natural, step- or adopted children or grandchildren.

13.         “Pharmacopeia” means Pharmacopeia, Inc., a Delaware corporation,
formerly known as Pharmacopeia Drug Discovery, Inc.

14.         “Retirement” means a termination for other than Cause after
attaining at least age 55 and completing at least five years of service with
Pharmacopeia.

15.         “Subsidiary” means any corporation (other than Pharmacopeia) in an
unbroken chain of corporations beginning with Pharmacopeia (or any subsequent
parent of Pharmacopeia) if each of the corporations other than the last
corporation in the unbroken chain owns stock possessing 50 percent or more of
the total combined voting power of all classes of stock in one of the other
corporations in such chain.

 

10

--------------------------------------------------------------------------------